Opinion filed January 11, 2013




                                             In The


         Eleventh Court of Appeals
                                           __________


                                    No. 11-12-00354-CV
                                         ________

                         GAYNEAL RAY BAKER, Appellant

                                                V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 161st District Court

                                      Ector County, Texas

                                 Trial Court Cause No. B-20,933


                            MEMORANDUM OPINION
       Gayneal Ray Baker has filed a pro se notice of appeal from an order to withdraw funds
from his inmate trust account. Upon reviewing the documents filed in this court, we wrote
appellant and informed him that it did not appear that this court had jurisdiction to entertain his
appeal. We requested that appellant respond and show grounds to continue this appeal. See
TEX. R. APP. P. 42.3. Appellant has responded to our letter by filing a notice of jurisdiction, but
appellant’s response fails to show grounds to continue this appeal.
       Unless specifically authorized by statute, appeals may be taken only from final
judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex. 2007); Lehmann
v. Har-Con Corp., 39 S.W.3d 191 (Tex. 2001). A notice or order to withdraw funds is not a
final, appealable order.   See Harrell v. State, 286 S.W.3d 315, 316 n.1, 321 (Tex. 2009)
(“withdrawal order” is actually a notification from the court, not an order); Ramirez v. State, 318
S.W.3d 906 (Tex. App.—Waco 2010, no pet.). The documents on file in this court, including
appellant’s notice of jurisdiction, show that appellant has not filed and the trial court has not
acted on any post-notification motion, such as a motion to strike the order to withdraw inmate
funds. An order ruling on such a motion would be appealable. See Harrell, 286 S.W.3d 315.
No appealable order has been entered in this case.
       Accordingly, we dismiss this appeal for want of jurisdiction.


                                                            PER CURIAM


January 11, 2013
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                2